t c memo united_states tax_court robert charles fohrmeister petitioner v commissioner of internal revenue respondent docket no filed date robert charles fohrmeister pro_se d lyndell pickett for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after a concession by petitioner the issues remaining for decision are whether petitioner is entitled to a business_bad_debt deduction in the amount of dollar_figure claimed on schedule c whether petitioner failed to report wage income in the amount of dollar_figure whether petitioner is entitled to a claimed casualty_loss deduction in the amount of dollar_figure whether petitioner is liable for the 10-percent additional tax imposed by sec_72 in regard to distributions he received from an employer-provided pension_plan and an individual_retirement_account ira and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the purpose of convenience we have combined the findings_of_fact and discussion of pertinent legal issues some of the facts have been stipulated and they are so found the petitioner concedes that he made a mathematical error on one of his schedules c in the amount of dollar_figure due to the resulting increase in petitioner's adjusted_gross_income claims for medical expense deductions were reduced by dollar_figure claims for casualty_loss deductions were reduced by dollar_figure and claims for miscellaneous deductions were reduced by dollar_figure therefore the total adjustment attributable to petitioner's concession is dollar_figure respondent's notice_of_deficiency also reduced petitioner's claimed medical expense and miscellaneous deductions we regard these adjustments as computational and do not separately address them stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in clearwater florida we begin by noting that respondent's determinations are presumed correct and petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 bad_debt deduction between and petitioner lent a total of dollar_figure to rochelle laumbattus petitioner received neither security nor a promissory note in return for the loan although ms laumbattus repaid dollar_figure of the loan soon after it was made no further payments were made until in ms laumbattus informed petitioner that she was not generating enough current income to repay the loan the record also contains the following written_statement by ms laumbattus in i was unable to repay the loan but am now making payments on it petitioner did not pursue any legal action in an attempt to collect the balance of the loan in petitioner claimed a business_bad_debt deduction in the amount of dollar_figure on a schedule c that listed business manager as petitioner's profession during the years through however ms laumbattus fully repaid the loan respondent determined that the loan in question did not become worthless in whole or in part during the year in question and disallowed the claimed bad_debt deduction as a general_rule sec_166 allows a deduction for any debt that becomes worthless during the taxable_year sec_166 to establish entitlement to a bad_debt deduction a taxpayer must prove that a bona_fide debt existed and that the debt became worthless in the year that the deduction is claimed rule a 97_tc_579 sec_1_166-1 income_tax regs respondent does not question whether a bona_fide debtor-creditor relationship existed between petitioner and ms laumbattus rather respondent argues that petitioner has failed to establish the worthlessness of the debt during the year in question the question of whether a debt has become worthless is one of fact to be determined by an examination of all surrounding facts and circumstances american offshore inc v commissioner supra pincite generally a taxpayer may establish petitioner contends that he included the loan repayments as income on schedules c during the appropriate years however the schedules c do not specify the nature of the gross_receipts for the years through on the basis of our conclusions infra we need not and do not decide whether petitioner reported said loan repayments in subsequent years respondent also argues that the debt was not a business_bad_debt and that the amount of the debt has not been established based on our conclusions infra we need not and do not decide these questions the worthlessness of a debt by offering proof of identifiable events which establish that the debt will not be paid in the future therefore a taxpayer's subjective opinion that a debt is uncollectible standing alone is not sufficient evidence that the debt is worthless 50_tc_813 affd per curiam per order aftr 2d 9th cir among the objective factors considered by courts to determine worthlessness are the debtor's earning capacity events of default whether major or minor insolvency of the debtor the debtor's refusal to pay actions of the creditor in pursuing collection ie whether the creditor failed to take collection action prior to claiming the deduction subsequent dealings between the parties and lack of assets american offshore inc v commissioner supra pincite no single factor is conclusive id pincite we conclude that petitioner has failed to meet his burden of proving the worthlessness of the debt during the year in question petitioner presented scant evidence concerning ms laumbattus' ability to repay the loan in and took no legal action in an attempt to collect on the debt specifically petitioner offered no evidence in regard to ms laumbattus' solvency or diminished earning capacity furthermore no promissory note exists from which we could ascertain the nature of ms laumbattus' obligation or petitioner's remedies upon default we therefore sustain respondent's determination on this issue form_w-2 income during a portion of petitioner was employed by strahman valves inc strahman on his return petitioner reported wage income attributable to his employment at strahman in the amount of dollar_figure respondent determined that petitioner was liable for unreported wage income in the amount of dollar_figure the parties agree that the amount in question relates to the cost of the portion of employer-provided group term life_insurance for coverage in excess of dollar_figure sec_79 provides that an employee shall include in his gross_income the cost of group term life_insurance on his life provided under a policy carried by his employer but only to the extent that the cost exceeds the sum of the cost of dollar_figure of the insurance plus any amounts paid_by the employee toward the purchase of the insurance petitioner does not dispute that the dollar_figure represents the cost of employer-provided coverage on his life in excess of the cost of dollar_figure in coverage rather petitioner argues that because his earned_income was less than dollar_figure during the amount in question should not be taxable petitioner has misinterpreted sec_79 the dollar_figure threshold refers to the employee's coverage amount under a group term life_insurance_policy not to the employee's earned_income as petitioner has offered no other evidence with respect to this issue we sustain respondent's determination casualty_loss in petitioner moved from new jersey to clearwater florida and contracted with east bergen moving co east bergen to move his personal belongings a dispute arose between petitioner and east bergen concerning the amount charged for the move petitioner contended that east bergen had quoted a price of dollar_figure while east bergen charged petitioner dollar_figure petitioner refused to pay the bill and east bergen stored the property in florida with a atlantic coast moving storage co a atlantic where it had remained up to the date of trial petitioner admitted that there was a possibility that he may recover his property on his return petitioner claimed a casualty_loss in the amount of dollar_figure in his pretrial memorandum petitioner also refers to the loss as a theft other than the amounts indicated on petitioner's return there is no evidence in the record concerning his cost_basis in the property or its fair_market_value sec_165 provides that individual taxpayers may deduct certain losses including losses resulting from casualty or theft sustained during the taxable_year and not compensated by although petitioner reported a casualty_loss in the amount of dollar_figure on his return his concession regarding schedule c income has reduced the amount in dispute to dollar_figure see supra note insurance or otherwise sec_165 c taxpayers may deduct a casualty_loss in the year in which the loss is sustained and may deduct a theft_loss in the year in which the loss is discovered sec_165 c e if in the year of the occurrence of the casualty or in the year of the discovery of the theft there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss is deemed sustained by the taxpayer until the taxable_year in which it can be ascertained with reasonable certainty whether or not reimbursement will be received 92_tc_958 affd without published opinion 921_f2d_280 9th cir sec_1_165-1 income_tax regs whether a reasonable_prospect_of_recovery exists is a question of fact sec_1_165-1 income_tax regs the amount of a casualty or theft_loss is equal to the lesser_of the fair_market_value at the time of the casualty or theft or the adjusted cost_basis of the property in question sec_1_165-7 and sec_1_165-8 income_tax regs therefore where a taxpayer fails to establish the cost or other basis_of_property underlying a claim for a casualty_loss deduction no deduction is allowable 79_tc_714 affd 731_f2d_1417 9th cir in this instance petitioner readily admits that a atlantic is presently holding his property and that there is a possibility of recovery therefore we conclude that there is a reasonable likelihood that petitioner will recover the property in question petitioner has also failed to offer any specific evidence regarding the cost_basis or fair_market_value of the property involved for both reasons petitioner is precluded from claiming a casualty or theft_loss with respect to we therefore sustain respondent's determination on this issue applicability of 10-percent penalty to pension and ira_distributions during petitioner terminated his employment with strahman citing concerns for his health upon his termination in petitioner received a distribution in the amount of dollar_figure from a pension_plan petitioner also received a distribution in the amount of dollar_figure from an ira petitioner reported these amounts as income on his return but did not report the 10-percent additional tax as provided by sec_72 sec_72 generally provides for a 10-percent additional tax on a distribution from a qualified_plan unless the distribution comes within one of the statutory exceptions sec_72 and at issue here is the exception provided in sec_72 pertaining to distributions attributable to an employee's being disabled within the meaning of sec_72 petitioner contends that the 10-percent for the purposes of sec_72 the term employee also refers to participants in individual_retirement_accounts sec_72 additional tax does not apply in this instance because long-term exposure to asbestos rendered him permanently_and_totally_disabled during petitioner is a christian scientist and he argues that his religious beliefs prevent him from receiving medical attention sec_72 defines the term disabled as follows a n individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require see also sec_1_72-17a income_tax regs petitioner has offered no medical evidence of his disability asserting that his religious beliefs prevented him from seeking the medical examination necessary to ascertain the extent and gravity of his with regard to disabilities related to lung disease sec_1_72-17a income_tax regs provides the following are examples of impairments which would ordinarily be considered as preventing substantial_gainful_activity iii diseases of the heart lungs or blood vessels which have resulted in major loss of heart or lung reserve as evidenced by x-ray electrocardiogram or other objective findings so that despite medical treatment breathlessness pain or fatigue is produced on slight exertion such as walking several blocks using public transportation or doing small chores condition in so doing petitioner argues that sec_72 infringes upon his first amendment right to free exercise of religion insofar as it would require him to violate his religious beliefs before being accorded the benefits of the exception to the 10-percent additional tax we do not doubt the sincerity of petitioner's religious beliefs nevertheless we have stated the fact that a law with a secular purpose may have the effect of making the observance of some religious beliefs more expensive does not render the statute unconstitutional under the first amendment 69_tc_505 citation omitted sec_72 has the purpose of requiring taxpayers to furnish proof of disability before being entitled to a tax_benefit see 106_tc_337 by choosing not to seek a medical diagnosis for his condition petitioner fails to qualify for this exception we therefore sustain respondent's determination on this issue accuracy-related_penalty under sec_6662 respondent determined that petitioner was liable for the accuracy-related_penalty for the accuracy-related_penalty is equal to percent of any portion of underpayment attributable to a taxpayer's negligence or disregard of rules and regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 generally the commissioner's determination imposing the accuracy-related_penalty is presumed correct and taxpayers bear the burden of proving that they are not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 petitioner has offered no evidence to indicate that he acted with reasonable_cause and good_faith with respect to some of the issues discussed herein petitioner has failed in his burden to establish that he is not liable for the accuracy-related_penalty as it applies to the portion of the deficiency resulting from the disallowed business_bad_debt deduction the omitted wage income and the disallowed casualty_loss deduction with respect to the portion of the underpayment resulting from the 10-percent addition_to_tax imposed by sec_72 we conclude that petitioner is not liable for the negligence_penalty petitioner reported the distributions from his pension and ira_plans as income on his federal_income_tax return petitioner did not report the 10-percent additional tax believing that he qualified for the disability exception although petitioner failed to qualify under the technical provisions of the internal_revenue_code and the regulations we do not believe petitioner acted unreasonably or intentionally disregarded the rules and regulations under these particular circumstances accordingly we find for petitioner with respect to this portion of the underpayment to reflect the foregoing decision will be entered under rule
